      Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 1 of 12



 1   GAUTAM DUTTA (State Bar No. 199326)
     BUSINESS, ENERGY, AND ELECTION LAW, PC
 2   1017 El Camino Real # 504
     Redwood City, CA 94063
 3   Telephone: 415.236.2048
     Email: Dutta@BEELawFirm.com
 4   Fax: 213.405.2416

 5   Attorneys for Plaintiffs
     SHAHID BUTTAR FOR CONGRESS COMMITTEE and
 6   SHAHID BUTTAR

 7

 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10

11   SHAHID BUTTAR FOR CONGRESS                    CASE NO. _________________
     COMMITTEE and SHAHID BUTTAR, an
12   individual;
                                                   COMPLAINT FOR DAMAGES AND
13                  Plaintiffs,                            EQUITABLE RELIEF

14        vs.                                      JURY TRIAL DEMANDED

15   HEARST COMMUNICATIONS, INC., a                1. Defamation at Common Law and Cal. Civ.
     Delaware corporation; and DOES 1                 Code §45 (Libel)
16   through 5;
                                                   2. Violation of Cal. Bus. & Prof. Code
17                  Defendants.                       §§17200, et seq.

18
                                                   JUDGE: TBD
19

20                                      INTRODUCTION
21
         1.     This lawsuit aims to vindicate the fundamental right of everyone, especially people
22
                from marginalized and vulnerable communities, to run for political office on the
23
                basis of the content of their character – without having their reputations harmed
24
                due to reckless, unethical reporting by newspapers of record.
25
         2.     On July 21, 2020, the San Francisco Chronicle published an article containing a
26
                false allegation that Congressional candidate Shahid Buttar had committed sexual
27
                harassment.
28

                                                                                        COMPLAINT
         Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 2 of 12



 1          3.     At the time, Mr. Buttar was the first Democrat to challenge U.S. House of

 2                 Representatives Speaker Nancy Pelosi in a general election.

 3          4.     As a direct result of the Chronicle’s publication of the false allegation, Mr. Buttar

 4                 and his campaign were inflicted with grievous harm to their reputations.

 5                 Furthermore, the Chronicle’s amplification of the false allegations likely deterred a

 6                 significant number of voters in California’s 12th Congressional District from

 7                 voting for Mr. Buttar.

 8                                           THE PARTIES 1

 9          5.     Defendant Hearst Communications, Inc. (“Defendant Hearst”), a Delaware

10                 corporation, owns the San Francisco Chronicle, which is located at 901 Mission

11                 St., San Francisco, CA 94103. The Chronicle is the newspaper of record for the

12                 12th Congressional District, which covers most of the City and County of San

13                 Francisco.

14          6.     Defendant Hearst and the Bay Area News Group (which owns the Mercury News

15                 and East Bay Times) comprise the two media conglomerates that own the only

16                 newspapers of record in the Bay Area.

17          7.     Plaintiff Shahid Buttar is a constitutional lawyer, legal advocate, nonprofit leader,

18                 community organizer, poet, and musician.

19          8.     An early advocate for LGBTQ marriage equality and a longtime advocate for civil

20                 liberties, Mr. Buttar worked over the previous 15 years for nonprofit organizations

21                 including the Electronic Frontier Foundation (EFF), Bill of Rights Defense

22                 Committee (now known as Defending Rights and Dissent), Muslim Advocates,

23                 and the American Constitution Society (ACS).

24          9.     In 2020, Mr. Buttar and House Speaker Pelosi were the only two candidates to

25   1
            Plaintiffs do not know the true names and capacities of Defendants sued in this Complaint
26   as Does 1 through 5, and therefore sues those Defendants by fictitious names. Plaintiffs will
     amend this Complaint to allege the true names and capacities of Does 1 through 5 as soon as they
27   have been ascertained. Upon information and belief, each of the Defendants named as Does 1
     through 5 is responsible in some manner for the occurrence, injury, and other damages alleged in
28   this Complaint.
                                                                 COMPLAINT
                                                     -2-
         Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 3 of 12



 1                 qualify for the Nov. 3, 2020 general election for California’s 12th Congressional

 2                 District.

 3          10.    A British immigrant of Pakistani descent, Mr. Buttar grew up in the Midwest. He

 4                 first came to the Bay Area in 2000 to study law at Stanford Law School, from

 5                 which he received his law degree in 2003.

 6          11.    To date, no immigrant, Muslim, or person of color like Mr. Buttar has represented

 7                 California’s 12th Congressional District.

 8          12.    Mr. Buttar intends to run again as a candidate in the 2022 Congressional election.

 9          13.    Plaintiff Shahid Buttar for Congress Committee (“Buttar for Congress”), an

10                 unincorporated organization headquartered in San Francisco, constituted Mr.

11                 Buttar’s Congressional campaign for the 2020 Congressional election, and

12                 constitutes Mr. Buttar’s campaign for the 2022 Congressional election.

13                                    JURISDICTION AND VENUE

14          14.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332 (diversity

15                 jurisdiction). Venue is proper in this judicial district pursuant to 28 U.S.C. §1391,

16                 for Defendant Hearst, in its capacity as owner of the Chronicle, is subject to

17                 personal jurisdiction in this judicial district.

18                             THE DEFAMATORY CHRONICLE ARTICLE

19          15.    The Chronicle’s Original Piece. On July 22, 2020, the Chronicle published an

20                 article (the “Original Piece”) in its print edition under the headline, “Shahid Buttar,

21                 Nancy Pelosi’s Election Opponent, Accused of Sex Harassment”. 2 Chronicle

22                 reporter Joe Garofoli wrote the Original Piece.

23          16.    The Original Piece was based on a self-published Medium post in which a former

24                 acquaintance (Elizabeth Croydon) alleged that Mr. Buttar had sexually harassed

25

26   2
             Joe Garofoli, “Shahid Buttar, Nancy Pelosi’s Election Opponent, Accused of Sex
27   Harassment”, San Francisco Chronicle, July 22, 2020, at B4, online version available at
     https://www.sfchronicle.com/politics/article/Shahid-Buttar-Nancy-Pelosi-s-election-
28   15424675.php (last visited July 17, 2021).
                                                                      COMPLAINT
                                                       -3-
         Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 4 of 12



 1                 her. 3

 2          17.    The previous afternoon (July 21, 2020), Chronicle reporter Joe Garofoli

 3                 demanded that Buttar for Congress provide a response to Ms. Croydon’s

 4                 allegations in less than two hours.

 5          18.    Within two hours, Buttar for Congress promptly emailed Mr. Garofoli a statement

 6                 from Mr. Buttar that denied Ms. Croydon’s claims.

 7          19.    Based on the text of the Original Piece, it does not appear that Mr. Garofoli

 8                 interviewed Ms. Croydon before the Original Piece was published.

 9          20.    In other words, the Chronicle published the Original Piece – even though its

10                 reporter had interviewed neither Ms. Croydon nor Mr. Buttar regarding Ms.

11                 Croydon’s allegations against Mr. Buttar.

12          21.    Buttar for Congress Notifies the Chronicle of Ms. Croydon’s Prior False Claims.

13                 In an email sent at 8:30 pm that same evening, 4 Buttar for Congress representative

14                 Patricia Brooks notified Mr. Garofoli that Ms. Croydon had not only made a false

15                 claim about Mr. Buttar, but had made false claims about the husband of another

16                 person:

17                           We do have some people who can speak about [Mr. Buttar’s] character and
18                           other claims [Ms. Croydon] has made in the past that are false – including
                             one who alleges that she also made false claims about her husband. Would
19                           you want to speak with them? We are reluctant to attack her character out
                             of respect to survivors … but they are willing to speak with you.” 5
20
            22.    Ms. Brooks offered to put Mr. Garofoli in touch with those individuals – including
21
                   one person (Dr. Margaret Flowers, M.D.) who alleged that Ms. Croydon had made
22
                   false claims about her husband.
23
            23.    However, Mr. Garofoli chose not to interview any of those individuals, including
24
                   Dr. Margaret Flowers, M.D. and Martine Zundmanis.
25
     3
26           Elizabeth Croyden, self-published Medium post, July 21, 2020, available at
     https://medium.com/@elizabethcroydon/shahid-buttar-repeatedly-sexually-harassed-me-
27   1a23f22924dd (last visited July 17, 2021).
     4
             All times reflect Pacific Standard Time (PST).
28   5
             Italics added.
                                                                 COMPLAINT
                                                     -4-
         Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 5 of 12



 1          24.    Both Dr. Flowers and Ms. Zundmanis knew both Mr. Buttar and Ms. Croydon

 2                 during the 2000s, the period when Ms. Croydon alleged that Mr. Buttar had

 3                 purportedly harassed her.

 4          25.    According to Dr. Flowers, Ms. Croydon falsely accused Dr. Flowers’ husband

 5                 Kevin Zeese of sexual assault in 2006, the same year he was a Maryland candidate

 6                 for the U.S. Senate.

 7          26.    According to Ms. Zundmanis, there is no merit to Ms. Croydon’s allegations

 8                 regarding Mr. Buttar. Ms. Zundmanis has observed previous instances where Ms.

 9                 Croydon false accused progressive political activists of sexual harassment –

10                 including an activist who worked at a prominent environmental organization and

11                 suffered grave harm as a result.

12          27.    The Bay Area Reporter Article Discussing Ms. Croydon’s Credibility. That same

13                 evening (July 21, 2020), the Bay Area Reporter – which interviewed both Dr.

14                 Flowers and Ms. Zundmanis – published an article (the “B.A.R. article”) 6 that

15                 included their accounts regarding Ms. Croydon’s claims.

16          28.    In relevant part, the B.A.R. article stated:

17                         Two women who knew Buttar in the 2000s told the B.A.R. that there was
18                         no credibility to what Croydon alleges occurred. Martine Zundmanis, who
                           met Buttar in 2004 while working together on civil rights issues, said there
19                         is “absolutely no merit” to Croydon’s claims.

20                         “I think in context of the progress victims and survivors have made as a
                           result of the #MeToo movement, to have someone as ethical and with so
21
                           much integrity as Shahid to be attacked with lies like this is just
22                         disgusting,” she said.

23                         Dr. Margaret Flowers, on Twitter and in a phone interview with the
                           B.A.R., said Croydon had falsely accused her partner, attorney Kevin
24                         Zeese, of sexual assault in 2006. “It is really sad she is given any
                           credibility,” said Flowers. “I have known Shahid for at least a decade; I
25
                           have a lot of respect for him.” 7
26   6
             Matthew S. Bajko, “Political Notebook: Pelosi Challenger Buttar Accused of Sexual
27   Harassment, Misogyny”, Bay Area Reporter, July 21, 2020, available at
     https://www.ebar.com/news/latest_news/295177 (last visited July 17, 2021).
28   7
             Id. (italics added).
                                                                  COMPLAINT
                                                      -5-
     Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 6 of 12



 1      29.   At 5:44 am the next morning (July 22, 2020), Buttar for Congress’ Patricia Brooks

 2            sent an email to the Chronicle’s Joe Garofoli.

 3      30.   In her email, Ms. Brooks again stated that (1) Ms. Croydon’s allegations about Mr.

 4            Buttar were false, and (2) “a number of voices” had been “left out” from the

 5            Chronicle’s story. To that end, Ms. Brooks requested that the Chronicle correct

 6            the Original Piece by, inter alia, interviewing individuals “closer to this situation”

 7            (such as Dr. Flowers or Ms. Zundmanis).

 8      31.   In response, the Chronicle failed to correct or otherwise revise the Original Piece.

 9            Instead, in a July 22, 2020 email, Mr. Garofoli invited Ms. Brooks to submit an

10            opinion (op-ed) piece to the Chronicle.

11      32.   Within a matter of hours, Buttar for Congress submitted an opinion piece to the

12            Chronicle. However, the Chronicle refused to publish it in the interest of

13            “fairness”.

14      33.   Author Chris Sampson’s Email to the Chronicle regarding Ms. Croydon’s

15            Credibility. The next day (July 23, 2020) at 4:22 pm, Mr. Garofoli and two other

16            Chronicle employees received an email from Chris Sampson, a national security

17            expert.

18      34.   In that email, Mr. Sampson stated that Ms. Croydon was a “pathological liar” who

19            had “harassed” one of his friends “repeatedly in private texts to the point of [his]

20            friend considering suicide.”

21      35.   Mr. Sampson further stated that he had “no association” with Mr. Buttar and had

22            “never talked with him.” Mr. Sampson also stated that he contacted Buttar for

23            Congress when he “saw [Ms. Croydon’s] accusation”.

24      36.   Mr. Sampson ended his email by expressing his disappointment with the

25            Chronicle:

26                      You had a duty to tell the readers the truth.
27
                        You should do a better job in the future or consider your reputation
28                      destroyed.
                                                               COMPLAINT
                                                  -6-
         Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 7 of 12



 1       OTHER PUBLISHED ARTICLES EXAMINING MS. CROYDON’S CREDIBILITY

 2          37.    On July 23, 2020, the day after the Original Piece was published, the Intercept

 3                 covered Ms. Croydon’s allegations. Significantly, the Intercept expressly stated

 4                 that a number of individuals had questioned Ms. Croydon’s credibility: “The

 5                 Intercept has spoken to several people who recounted having disturbing

 6                 interactions with Croydon that caused them to question her credibility.” 8

 7          38.    The Open Letter Regarding Ms. Croydon’s Credibility. The next day (July 24,

 8                 2020), the Independent Political Report published an open letter (the “Open

 9                 Letter”), in which 17 individuals (including Dr. Flowers and Ms. Zundmanis)

10                 expressed deep concern regarding Ms. Croydon’s credibility and described her

11                 history of false allegations against political activists:

12                         The accuser [Ms. Croydon] is well known in the D.C. social-justice
13                         community. Unfortunately, this troubled individual has a long history of
                           fabricating attacks against innocent people. A review of litigation she has
14                         filed in various jurisdictions would likely yield a revealing picture to an
                           enterprising journalist. She has engaged in late-night phone harassment
15                         campaigns, false allegations, and physical threats against numerous
                           individuals over the years. She is NOT a credible witness against this
16
                           promising progressive leader.” 9
17          39.    Two months later (Sept. 25, 2020), after conducting a follow-up investigation, the
18                 Intercept delivered a definitive, sobering conclusion regarding Ms. Croydon’s
19                 allegations about Mr. Buttar: “Yet Croydon’s claims have not been borne out.
20                 The Intercept was not able to corroborate Croydon’s allegations and has
21                 interviewed multiple sources who recounted having disturbing interactions with
22                 her that caused them to question her credibility.” 10
23
     8
              Akela Lacy, Intercept, July 23, 2020 “Shahid Buttar’s Bid to Unseat Nancy Pelosi Roiled
24   by Staff Mistreatment”, available at https://theintercept.com/2020/07/23/shahid-buttar-campaign-
     allegations/ (last visited July 17, 2021).
25   9
              “DC Activists Support Shahid Buttar, Call Accuser Troubled Person with History of
26   Accusations” (italics added), Independent Political Report, July 24, 2020, available at
     https://independentpoliticalreport.com/2020/07/dc-activists-support-shahid-buttar-call-accuser-
27   troubled-person-with-history-of-false-accusations/ (last visited July 17, 2021).
     10
              Akela Lacy, Intercept, Sept. 25, 2020, “Shahid Buttar’s Bid to Unseat Nancy Pelosi
28   Roiled by Staff Mistreatment”, available at https://theintercept.com/2020/09/25/shahid-buttar-
                                                                   COMPLAINT
                                                      -7-
        Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 8 of 12



 1          40.     The Intercept’s Sept. 25, 2020 findings prompted it to update its original, July 23,

 2                  2020 article. Specifically, the Intercept placed an “editor’s note” in a prominent

 3                  position at the top of the article text. 11

 4        THE CHRONICLE’S SECOND PIECE ON MS. CROYDON’S ALLEGATIONS

 5          41.     On July 25, 2020, the Chronicle published a follow-up piece (the “Follow-Up

 6                  Piece”), also written by Mr. Garofoli, regarding Ms. Croydon’s allegations.

 7          42.     Although it quoted individuals who defended Mr. Buttar’s ethics and integrity, the

 8                  Follow-Up Piece was misleading in two major ways. First, it portrayed those

 9                  individuals as Mr. Buttar’s friends, when they are fiercely independent political

10                  activists.

11          43.     Second, even though Mr. Garofoli had been apprised by Dr. Flowers, Ms.

12                  Zundmanis, other signatories of the Open Letter, and Mr. Sampson that Ms.

13                  Croydon had a long history of false accusations against political activists

14                  (including Kevin Zeese, a federal candidate), the Follow-Up Piece failed to

15                  disclose that highly relevant history to Chronicle readers.

16          44.     To make matters worse, the Follow-Up Piece did not even provide a hyperlink to

17                  the Open Letter. As a result, Chronicle readers were deprived of the opportunity

18                  to decide for themselves whether the Chronicle had accurately reported the content

19                  of the Open Letter.

20          45.     In stark contrast, both the Chronicle’s Original Piece and Follow-Up Piece had

21                  provided hyperlinks to Ms. Croydon’s false, self-published Medium allegations.

22                                            THE AFTERMATH

23          46.     The Chronicle has never published a piece like the Original Piece about a White

24                  male candidate for office.

25          47.     Had Mr. Buttar been a White male, rather than an immigrant Muslim, the

26                  Chronicle would not have recklessly rushed to publish the Original Piece, much

27
     dsa-san-francisco-allegations/ (last visited July 18, 2021) (italics and bold print added).
28   11
            Id.
                                                                   COMPLAINT
                                                        -8-
     Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 9 of 12



 1            less publish it. Instead, the Chronicle would have thoroughly investigated whether

 2            or not Ms. Croydon’s allegations were credible.

 3      48.   The Chronicle’s publication of the Original Piece delivered crippling blows to Mr.

 4            Buttar’s insurgent campaign against House Speaker Pelosi, who defeated Mr.

 5            Buttar on Nov. 3, 2020.

 6      49.   Ms. Croydon’s false accusations were immediately and consistently seized upon

 7            by critics across the political spectrum – including K-Hive, an organized network

 8            of certain supporters of Vice President Kamala Harris. To this day, voices

 9            associated with K-Hive continue to actively promote Ms. Croydon’s false

10            allegations that were amplified by the Chronicle’s Original Piece.

11      50.   Indeed, taking the cue from San Francisco’s only newspaper of record, local media

12            outlets such as the San Francisco Bay Guardian, 48 Hills, and Mission Local

13            published their own stories that referenced Ms. Croydon’s false allegations.

14      51.   As a result, Mr. Buttar and Buttar for Congress suffered lasting, grievous harm.

15            The false allegations in the Original Piece recklessly and unjustly smeared Mr.

16            Buttar’s ethics and integrity, harmed his professional livelihood and personal

17            relationships, slashed his speaking and writing opportunities, and gravely damaged

18            the public’s perception of his fitness to hold political office.

19      52.   Mr. Buttar’s campaigns and legislative vision are animated by constitutional

20            concerns about corporate corruption in Congress and unconstitutional

21            Congressional deference to executive-branch abuses of human rights across the

22            United States and the globe.

23      53.   The grievous harm inflicted upon Mr. Buttar and Buttar for Congress set back each

24            of those issues that he and his supporters had sought to address. Because he was

25            forced to respond to false, disingenuous smears amplified by San Francisco’s only

26            newspaper of record, Mr. Buttar was effectively deprived of the ability to speak

27            publicly about two critical issues amidst a global pandemic and ominous wildfires:

28            healthcare policy and climate justice.
                                                              COMPLAINT
                                                 -9-
     Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 10 of 12



 1      54.   The Chronicle’s publication of Ms. Croydon’s false allegations misled voters in a

 2            federal election. Against such a backdrop, the Chronicle’s defamation of Mr.

 3            Buttar undermined Mr. Buttar, the integrity of our elections, and our very

 4            democracy.

 5                                          COUNT 1

 6               Defamation at Common Law and Cal. Civil Code §45 (Libel)

 7                         Against Defendant Hearst Communications, Inc.

 8      55.   The foregoing allegations are hereby incorporated by reference.

 9      56.   The Chronicle is liable for defamation per se, for it published Ms. Croydon’s false

10            allegations that Mr. Buttar sexually harassed her.

11      57.   The Chronicle published Ms. Croydon’s false allegations with actual malice, for it

12            (a) knew the falsity of Ms. Croydon’s allegations, or (b) recklessly disregarded the

13            falsity of Ms. Croydon’s allegations.

14      58.   After giving Buttar for Congress less than two hours to respond to Ms. Croydon’s

15            false allegations, the Chronicle then failed to contact individuals like Dr. Flowers

16            and Ms. Zundmanis – even after it was told that those individuals would have

17            provided details of Ms. Croydon’s history of lobbing false allegations (including

18            her claim that Dr. Flowers’ husband had sexually assaulted her) against one federal

19            candidate and other political activists.

20      59.   Subsequently, even though Mr. Garofoli had been apprised by Dr. Flowers, Ms.

21            Zundmanis, over a dozen other signatories of the Open Letter, and Mr. Sampson

22            that Ms. Croydon had a long history of false accusations against political activists

23            (including Kevin Zeese, a federal candidate), the Follow-Up Piece did not disclose

24            that highly relevant history to Chronicle readers.

25      60.   The Chronicle’s published Ms. Croydon’s false allegations without justification or

26            privilege.

27      61.   Mr. Buttar and Buttar for Congress suffered lasting, grievous harm. The false

28            allegations in the Original Piece recklessly and unjustly smeared Mr. Buttar’s
                                                            COMPLAINT
                                                - 10 -
     Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 11 of 12



 1            ethics and integrity, harmed his professional livelihood, and gravely damaged the

 2            public’s perception of his fitness to hold political office. Each of those grave

 3            harms continue to this day – and continue to erode election integrity heading into

 4            the 2022 Congressional elections.

 5      62.   As a direct and proximate result, Buttar for Congress and Mr. Buttar suffered

 6            grievous harm to their reputations.

 7                                         COUNT 2

 8                   Violation of Cal. Bus. & Prof. Code §§17200, et seq.

 9                      Against Defendant Hearst Communications, Inc.

10      63.   The foregoing allegations are hereby incorporated by reference.

11      64.   The Unfair Competition Law (“UCL”, Cal. Bus. & Prof. Code §§17200, et seq.)

12            bans any unlawful, unfair, and fraudulent business acts and practices.

13      65.   Defendant Hearst has violated, and continues to violate, the UCL by engaging in

14            the following unlawful acts and practices: maliciously defaming Buttar for

15            Congress and Mr. Buttar in violation of California Civil Code section 45 and under

16            common law.

17      66.   Defendant Hearst has violated, and continues to violate, the UCL by engaging in

18            the following unfair business acts and practices:

19            A.     Engaging in malicious, defamatory conduct, which provides no benefit to

20            competition, such that the personal and political reputations of candidates like Mr.

21            Buttar have suffered grievous harm.

22            B.     Engaging in malicious, defamatory conduct in violation of public policy as

23            reflected in California Civil Code section 45.

24      67.   Buttar for Congress and Mr. Buttar have no adequate remedy at law for the injuries

25            they will continue to suffer as a result of Defendant Hearst’s unlawful acts.

26      68.   Unless restrained by this Court, Defendant Hearst will continue to pursue its unfair

27            and unlawful conduct.

28
                                                            COMPLAINT
                                               - 11 -
          Case 3:21-cv-05566-JCS Document 1 Filed 07/20/21 Page 12 of 12



 1                                      REQUEST FOR RELIEF

 2           Buttar for Congress and Mr. Buttar ask the Court to grant them the following relief:

 3           I.     Damages, including general and special damages, in an amount to be determined

 4                  at trial; 12

 5           II.    Prejudgment interest;

 6           III.   An order requiring (a) the retraction of all Ms. Croydon’s defamatory allegations

 7                  that were published in the Chronicle, and (b) a public apology from the Chronicle.

 8           IV.    An injunction requiring Defendant Hearst to cease engaging in unfair competition;

 9           V.     Costs and attorney’s fees to the extent provided for by law; and

10           VI.    All other relief that the Court deems just and equitable.

11

12

13
      DATED: July 20, 2021
14

15                                                        BUSINESS, ENERGY, AND ELECTION
16                                                        LAW, PC
17

18
                                                          By: /s/ Gautam Dutta
19
                                                                      GAUTAM DUTTA, ESQ.
20
                                                          Attorneys for Plaintiffs
21
                                                          SHAHID BUTTAR FOR CONGRESS
22
                                                          COMMITTEE and SHAHID BUTTAR
23

24

25

26

27
     12
            Buttar for Congress and Mr. Buttar reserve the right to seek punitive damages at the
28   appropriate time.
                                                                   COMPLAINT
                                                     - 12 -
